Exhibit 10.2

GENERAL RELEASE AND SEPARATION AGREEMENT

(“AGREEMENT”)

PLEASE READ THIS ENTIRE AGREEMENT CAREFULLY.

NOTE THAT IT CONTAINS YOUR RELEASE AND WAIVER OF LEGAL RIGHTS AND

CLAIMS. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY OF YOUR CHOICE

CONCERNING ITS TERMS AND LEGAL SIGNIFICANCE BEFORE SIGNING.

IF YOU AGREE TO ITS TERMS, SIGN BELOW.

I, Joe L. Price, understand and agree to the terms of this Agreement between me
and Bank of America Corporation and/or any of its or their subsidiaries or
affiliates (collectively, “the Company”).

1. Separation From Employment By signing below, I agree that my employment with
the Company ended pursuant to the terms of this Agreement on September 6, 2011
(“Separation Date”) and I ceased to be employed by the Company as of that date.

2. Resignation of Offices and Directorships Pursuant to this Agreement, I
resigned all directorships and board or committee memberships I held within the
Company and/or any other entity as a result of my employment with the Company.
This resignation was effective on my Separation Date.

3. Separation Payments and Benefits I understand that by signing, returning and
not revoking this Agreement within the time periods described below, I will
receive the following pay and/or benefits from the Company, subject to the
conditions set forth in the “Post-Employment Limitations and Obligations”
section of this Agreement, inclusive of all sub-paragraphs:

a. Separation Installment Payments I will receive Separation Installment
Payments equal to 52 weeks of my regular base pay. The total value of the
Separation Installment Payments is Eight Hundred Fifty Thousand Dollars
($850,000), less applicable deductions and withholdings. Separation Installment
Payments will begin on September 7, 2011 and will be made on the same schedule
and in the same manner applicable to active Company associates in similar job
classifications. I understand that the Separation Installment Payments will
cease if I do not sign and return this Agreement within the time period
described below and I may be obligated to reimburse the Company for Separation
Installment Payments previously received. Separation Installment Payments will
not be counted as earnings for purposes of my pension or 401(k) benefit plans,
regular or supplemental.

b. Benefits Continuation For the period I receive Separation Installment
Payments, I also will be eligible to receive group health coverage benefits that
are the same or equivalent to benefits provided to associates at my level and
classification. After the term of benefits continuation under this Agreement, I
understand that I will have the option to temporarily extend group health
coverage at my own expense under the federal Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA). I will receive additional information about
COBRA coverage soon after my Separation Date.

 

-1-



--------------------------------------------------------------------------------

c. Supplemental Lump Sum Payment I also will receive a one-time supplemental
lump sum payment in the amount of Four Million One Hundred Fifty Thousand
Dollars ($4,150,000), less applicable deductions and withholdings, on
September 7, 2012, or as soon as administratively practicable thereafter,
provided I have signed, returned and not revoked this Agreement. I understand
that this Supplemental Lump Sum Payment will not be counted as earnings for
purposes of my pension or 401(k) benefit plans, regular or supplemental.

d. Outplacement Services For the period I receive Separation Installment
Payments, I will be eligible to receive outplacement services. Outplacement
Services will be provided by a firm of the Company’s choice and may differ based
on geographic location and service provider. I understand that once I am
assigned an outplacement service provider, a consultant will contact me to
activate the program. I understand that the Company’s provision of Outplacement
Services does not guarantee a particular level of service other than described
above and does not guarantee success of the outplacement process.

e. Tax Preparation I will be eligible to receive tax preparation services by the
Company’s Executive Advisory Services for the 2011 tax year.

f. Other Benefit Plans I understand that for benefit plans governed by the
Employee Retirement Income Security Act of 1974 (ERISA) and equity or similar
awards granted or assumed by the Company, my eligibility for benefits will be
determined in accordance with the terms of the applicable plan or other
governing documents. Nothing in this Agreement shall impair, diminish or
interfere with any rights, privileges or benefits I have with respect to ERISA
plans, equity award agreements or similar governing documents. Except as
described above, I hereby withdraw my participation in any and all bonus or
incentive plan(s) or program(s) and understand that I am not now nor will in the
future be entitled to any payments under those plans, including future grants of
stock or stock options.

g. Employment Verification I understand that the Company will provide neutral
reference/employment verification to any prospective employer, provided the
request is directed to the Bank of America Personnel Center at
1.800.556.6044. To the extent a written verification is required, the Personnel
Center will provide the associate with the then current address for written
verification requests. Such reference will be limited to my name, job title,
employment classification (e.g. full or part-time) and dates of hire and
termination (without characterization of termination reason).

h. No Other Payments I acknowledge that this Agreement does not include any form
of compensation or benefits other than specifically described herein. I
acknowledge that I am not eligible for any post-separation pay or benefits other
than provided in this Agreement, including but not limited to payments under any
of the Company’s severance plans or programs and bonus or incentive pay
programs.

i. Loss of Eligibility I understand and agree that if, after my last day worked
or my Separation Date, the Company becomes aware of information that would have
resulted in my termination while still employed, I will cease to be eligible for
payments and benefits under this Agreement and the Company may, in its sole
discretion, discontinue any remaining payments and benefits and may require me
to reimburse the value of payments and benefits previously received. Information
that may result in loss of eligibility

 

-2-



--------------------------------------------------------------------------------

includes, but is not limited to: (i) my act of fraud or dishonesty in the course
of my employment; (ii) my conviction of (or a plea of no contest with respect
to) a crime constituting a felony that was not previously known to the Company;
(iii) my act or omission which causes me or the Company to be in material
violation of federal or state securities laws, rules or regulations, and / or
the rules of any exchange or association of which the Company is a member,
including statutory disqualification; (iv) my failure to perform my essential
job duties where such failure is materially injurious to the Company, its
business interests or its reputation; (v) my material breach of any written
policy applicable to my employment with the Company including, but not limited
to, the Bank of America Corporation Code of Ethics; or (vi) my material
violation of the Company’s written Confidentiality Agreement.

j. Effect of Rehire on Separation Payments I understand and agree that if I am
subsequently reinstated, hired or rehired by the Company during the period I am
receiving Separation Installment Payments, future payments will cease and I will
not be eligible to receive the Supplemental Lump Sum Payment described in 3.c.
above.

4. General Release of Claims/Covenant Not to Sue

a. I fully waive, release and forever discharge the Company and all of its
officers, directors, employees, assigns, agents, plans and plan trustees,
independent contractors, shareholders, attorneys and representatives, jointly
and individually, (the “Released Parties”) from any manner of suits, actions, or
causes of action, including any claim for attorneys’ fees or costs, existing at
the time I sign this Agreement, whether currently known or unknown to me, under
any possible legal, equitable, contract, tort or statutory theory. To the
greatest extent permitted by applicable law, this General Release includes, but
is not limited to, claims arising out of or in any way related to my employment
and/or separation from employment, such as, by way of example only, claims under
the federal Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, Section 1981 of Title 42 of the United States Code, the Employee
Retirement Income Security Act of 1974, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, the federal Family and Medical Leave Act (FMLA) (to the extent described
below), the Fair Labor Standards Act, the federal Equal Pay Act, and any other
federal, state or local statute, ordinance, executive order, regulation,
including without limitation any amendments thereto, or any other legal theory.
This paragraph will not limit or prohibit in any way my ability to bring an
action to enforce the terms of this Agreement.

b. I acknowledge and agree that included in my General Release of claims are any
and all claims that have been, or may be asserted by me or by any other person
or entity on my behalf in any class or collective action relating to my
employment and/or the termination of my employment with the Company.
Accordingly, (i) I waive any right to become, and promise not to consent to
become, a member of any class in a case in which claims are asserted against the
Released Parties that are related in any way to my employment with or
termination from the Company, and that involve events which have occurred as of
the date I sign this Agreement; and (ii) I waive any and all rights I might
otherwise have to receive notice of any class or collective action. In the event
that I am included or identified as a member, or potential member of a class in
any proceeding, I agree to opt out of the class at the first opportunity
afforded to me after learning of my inclusion. In this regard, I agree that I
will execute, without objection or delay, an “opt-out” form presented to me in
connection with such proceeding.

 

-3-



--------------------------------------------------------------------------------

c. I agree that should any person or entity file or cause to be filed any civil
action, suit, arbitration, or legal proceeding (with the exception of EEOC and
similar state agency charges of discrimination as described below) seeking
equitable or monetary relief in connection with any aspect of my employment
relationship with the Company, I will take all necessary actions to withdraw
from such action and/or have it dismissed with prejudice as it relates to me
personally, and agree not to voluntarily participate or cooperate in such
matter(s) unless required by law. If I am unable to preclude a charge or claim
on my behalf, I agree that I will not seek or accept any personal relief,
including but not limited to an award of monetary damages or reinstatement to
employment, in connection with such a charge or claims.

d. Notwithstanding any local or other law to the contrary, I expressly agree
that the General Release will extend and apply to all claims, injuries and
damages I may have against the Company or any Released Parties at the time I
sign the Agreement, regardless of whether I am aware of or suspect such claims
at the time I sign. This paragraph will not limit or prohibit in any way my
ability to bring an action to enforce the terms of this Agreement.

e. I agree that the above paragraphs shall release the Company from liability to
the fullest extent permitted by law and only to the extent permitted by law. I
acknowledge that the General Release does not prohibit the following rights or
claims: (i) claims that first arise after the date I sign the Agreement or which
arise out of or in connection with the interpretation or enforcement of the
Agreement itself; (ii) my right to file a charge or complaint with the EEOC or
similar federal or state agency, or my ability to participate in any
investigation or proceeding conducted by such agency; (iii) any rights or
claims, whether specified above or not, that cannot be waived as a matter of law
pursuant to federal, state or local statute. If it is determined that any claim
covered by this General Release cannot be waived as a matter of law, I expressly
agree that the General Release will nevertheless remain valid and fully
enforceable as to the remaining released claims.

5. Special Provisions Relating to Release of Age Discrimination Claims I
understand this paragraph only applies if I am age 40 or over. I understand that
as part of the General Release/Covenant Not to Sue, I voluntarily and knowingly
waive rights or claims under the federal Age Discrimination in Employment Act of
1967 (ADEA), as amended, that may have existed on or prior to the date I sign
the Agreement. If at any time I am obligated to return the consideration I
received under this Agreement, I agree that I will retain Five Hundred Dollars
($500.00), representing the consideration I received in exchange for waiver of
my rights and claims under ADEA.

6. Absence of Certain Claims

a. I acknowledge that as of the date I sign this Agreement, I have not filed or
otherwise pursued any charges, complaints or claims of any nature against the
Company or any Released Party with any local, state or federal government agency
or court on or prior to the date of signing this Agreement, which have not been
dismissed, closed, withdrawn or otherwise terminated, unless

 

-4-



--------------------------------------------------------------------------------

otherwise permitted by law. As of the date I sign this Agreement, I further
acknowledge that the Company has fully satisfied all its obligations to me as a
matter of law and pursuant to Company policy and I have no additional claims
against the Company.

b. I acknowledge and agree that, except for benefits under any Company plans
that have vested or will vest according to the terms of those plans, or as
expressly provided for in this Agreement, the Company shall have no obligation
to provide me with any payments, benefits or consideration other than as
described herein. Without limitation, I acknowledge: (i) the Company made
available to me information about my FMLA and other leave rights and I was not
improperly denied any request for FMLA or other leave; (ii) to the extent I took
FMLA or other leave, I received the full range of benefits offered by the leave
(e.g., benefits continuation coverage and restoration to the same or an
equivalent position for FMLA leave) and did not suffer any form of retaliation
as a result of taking the leave; (iii) except for amounts due in connection with
this Agreement, I have been paid for all wages (including overtime),
commissions, bonuses, incentives, vacation and other time-off benefits and any
other forms of compensation; (iv) to the extent I requested a reasonable
accommodation as defined by applicable law, the Company appropriately responded
to my request; and (v) if applicable, I received appropriate notice of my
separation from employment. I agree and acknowledge that the preceding
information is factually accurate as to me and may be used as a sworn statement
of fact in any proceeding between me and the Company.

c. I acknowledge that as an employee of the Company it has been my obligation to
advise the Company completely and candidly of all facts of which I am aware that
constitute or might constitute violations of the Company’s ethical standards or
legal or regulatory obligations. I represent and warrant that I am not aware of
any such facts or that I have previously advised the Company about any such
facts. I further agree that during the period I receive Separation Installment
Payments and for a reasonable period thereafter, I will advise the Company of
all such facts that come to my attention.

7. Post-Employment Limitations and Obligations

a. Transitional Service Obligations In addition to signing, returning and not
revoking this Agreement, the payments and benefits described in paragraph 3
above (inclusive of all sub-paragraphs) are further conditioned on my
commitment: (i) to remain available to provide transitional and consulting
services to the Company during the period in which the payments and benefits
remain payable, and (ii) not to engage in “Detrimental Conduct” during the
period in which the payments and benefits remain payable. For purposes of this
Agreement, “Detrimental Conduct” shall mean any one of the following: (A) any
act or omission by me resulting or intended to result in personal gain at the
expense of the Company; (B) the improper disclosure by me of proprietary,
privileged or confidential information of the Company or a Company client or
former client or breach of a fiduciary duty owed to the Company or a Company
client or former client; (C) improper conduct by me including, but not limited
to, fraud, unethical conduct, falsification of Company records, unauthorized
removal of Company property or information, intentional violation or negligent
disregard for the Company’s policies, rules and procedures, or conduct causing
reputational harm to the Company or its clients; (D) the commission of a
criminal act by me that subjects or if generally known would subject the Company
to public ridicule or embarrassment; (E) if applicable to my job duties and
responsibilities while employed, me taking or maintaining trading positions that
result in a need to

 

-5-



--------------------------------------------------------------------------------

restate financial results in a subsequent reporting period or that result in a
significant financial loss to the Company during or after my employment with the
Company. All such determinations will be final and binding.

b. Prohibited Competition In exchange for the consideration provided hereunder,
and based on my access to Confidential Information and Trade Secrets during my
employment with the Company, I further agree that for the period for which I
receive Separation Installment Payments, unless otherwise agreed by an
authorized Company representative in writing, I will not engage directly or
indirectly, in any of the following activities anywhere in the world:
(i) providing services in any capacity (including as director, officer,
employee, partner, consultant, or advisor), for or on behalf of any of the
competitive businesses identified in the Bank of America Key Associate Stock
Plan award agreement(s) in effect at the time of my Separation Date; and
(ii) providing services in any capacity (including as director, officer,
employee, partner, owner, consultant, or advisor) for or on behalf of any
business engaged in consumer or small business banking. I understand and agree
that nothing in this section should be construed to diminish or affect the
validity or enforceability of any prior agreement(s) I have entered into with
the Company or any of its predecessors that have not otherwise expired,
regarding restrictions on competitive employment, to the extent such agreements
are more protective of the Company’s interests.

c. Obligations Regarding Confidential, Proprietary, and Trade Secret Information
I acknowledge and agree that during my employment with the Company I had access
to confidential, proprietary and trade secret information about the Company, its
employees, customers and clients, which derives economic value from not being
otherwise known to the general public (hereafter “Confidential Information and
Trade Secrets”). Confidential Information and Trade Secrets provide a
competitive advantage to the Company specifically because it would be valuable
to a competitive entity if disclosed. Confidential Information and Trade Secrets
includes, but is not limited to, the identities, incomes, net worths, accounts,
financial portfolios, contact information, personal and familial relationships,
investments and/or other non-public information relating to the Company’s
existing and prospective clients and customers, the salaries, specific duties,
and other non-public information relating to the Company’s employees, and the
Company’s business plans, strategies, products, pricing, computer programs,
systems, databases, methods of operation, financial models, investments and
other business transactions, policies and procedures. I understand that the
Company has obligations to protect the confidentiality of this information and
that such obligations extend to me, both during and after my employment with the
Company ends for any reason. I acknowledge and agree that the improper use or
disclosure of the Company’s Confidential Information and Trade Secrets would
cause immediate and irreparable damage to the Company’s business.

For this reason, I acknowledge and agree that (i) I shall not directly or
indirectly, alone or in concert with or on behalf of others, use, publish or
otherwise disclose any aspect of the Company’s Confidential Information and
Trade Secrets to any person or entity outside the Company except pursuant to
formal legal process or unless I first obtain the written approval of an
authorized Company representative (if I am served with legal process involving
the Company, I agree to notify immediately an appropriate representative

 

-6-



--------------------------------------------------------------------------------

of the Company’s Legal Department); (ii) I shall deliver immediately at the
Company’s request and to the custody of whatever person the Company shall
designate all originals and copies of any documents or other material in my
possession, custody, or control containing or embodying Confidential Information
and Trade Secrets, and any derivatives, summaries and excerpts created
therefrom, in any form whatsoever, including but not limited to hard copy
documents and information housed in or on Company-owned electronic devices or
equipment, or devices or equipment owned by me or to which I have access; and
(iii) I shall not otherwise utilize any of the Company’s Confidential
Information and Trade Secrets to interfere with any relationship between the
Company and any of the Company’s clients, prospective clients, or employees. To
the extent that I am unaware or unsure of whether certain information
constitutes Confidential Information and Trade Secrets, I agree to consult with
an authorized senior management representative of the Company before utilizing
the information.

d. Prohibited Solicitation of Company Customers In exchange for the
consideration provided hereunder, and based on my access to Confidential
Information and Trade Secrets during my employment with the Company, I further
agree that for the period for which I receive Separation Installment Payments,
unless otherwise agreed by an authorized Company representative in writing, I
shall not directly or indirectly, alone or in concert with others, solicit,
encourage, influence, recruit or induce, or attempt to solicit, encourage,
influence, recruit or induce, any client or customer whom I served during my
employment with the Company or whose name became known to me as a result of my
access to the Company’s Confidential Information and Trade Secrets, in an effort
to divert, transfer or take away business from the Company.

e. Prohibited Solicitation of Company Employees In exchange for the
consideration provided hereunder, and based on my access to Confidential
Information and Trade Secrets during my employment with the Company, I further
agree that for the period for which I receive Separation Installment Payments,
unless otherwise agreed by an authorized Company representative in writing, I
will not directly or indirectly, alone or in concert with others, solicit,
encourage, influence, recruit or induce, or attempt to solicit, encourage,
influence, recruit or induce any employee of the Company to cease working for
the Company.

f. “Solicit, encourage, influence, recruit or induce,” as used in this
Agreement, means that I will not in any way, directly or indirectly, contact or
communicate with any Company client or customer (as defined above) or person
then-employed by the Company, regardless of who initiates the contact or
communication, for the express or implicit purpose of requesting the client,
customer, or employee to cease doing business with or remaining employed by the
Company, or to begin doing business with or taking employment with another
entity.

g. Prior Agreements Regarding Prohibited Competition or Solicitation I
understand and agree that nothing in this section should be construed to
diminish or affect the validity or enforceability of any prior agreement(s) I
have entered into with the Company or any of its predecessors that have not
otherwise expired, regarding prohibited competition or solicitation of customers
and/or employees, to the extent such agreements are more protective of the
Company’s interests.

 

-7-



--------------------------------------------------------------------------------

h. Future Cooperation I agree that during and after the term of this Agreement,
I will make myself available, upon reasonable notice and under reasonable
conditions, to assist the Company in any capacity with respect to matters of
which I was involved or had knowledge while employed by the Company. Without
limitation, such assistance may include providing information or documents,
cooperating with investigations, negotiations, lawsuits or administrative
proceedings involving the Company, preparing for and giving testimony including
written declarations or statements, and other similar activities. I understand
that the Company will reimburse me for all reasonable, documented out-of-pocket
expenses incurred as a result of my obligations under this paragraph, in
accordance with the Company’s then applicable Expense Guidelines.

i. Confidentiality of Agreement Terms I agree that the terms and conditions of
this Agreement, including the consideration offered in connection with it, and
any and all actions by the Company in accordance therewith, are strictly
confidential and, with the exception of my counsel, tax advisor, immediate
family, or as required by applicable law, have not and shall not be disclosed,
discussed, or revealed to any other persons, entities, or organizations, whether
within or outside the Company, without prior written approval of an authorized
representative of the Company. I further agree to take all reasonable steps
necessary to ensure that confidentiality is maintained by any of the individuals
or entities referenced above to whom disclosure is authorized.

j. Negative Comments I agree to refrain from directly or indirectly engaging in
publicity, including written, oral and electronic communication of any kind, or
any other activity which reflects negatively or adversely upon the Company, its
business, its actions or its officers, directors or employees, whether or not I
believe the content of the publicity to be true or whether or not it is, in
fact, true. This paragraph does not apply to truthful testimony compelled by
applicable law or legal process.

k. Intellectual Property I hereby assign to the Company any and all inventions,
copyrightable material, trade secrets or other work conceived, developed,
created or otherwise performed by me during my employment and relating in any
way to my work or the business of the Company. I agree to cooperate with the
Company to further document its ownership of such property. Nothing in this
paragraph should be construed to diminish or affect the validity or
enforceability of any prior assignment of any such property.

l. Return of Company Property/Expense Reconciliation I further represent and
agree that by the last day I am actively at work, or such other date directed by
the Company, I will have returned to the Company all equipment, business records
and/or other Company property that has been or is in my care, custody,
possession or control. I further represent and agree by my Separation Date, or
such other date directed by the Company, I will have reimbursed or reconciled to
the Company’s satisfaction all charges made to the Company by me or expenses
charged by me to the Company, and that if I fail to make such reimbursement that
the Company may deduct any sums owed by me from the payment amount(s) specified
in this Agreement.

 

-8-



--------------------------------------------------------------------------------

m. Breach/Remedy I understand and agree that the Company shall have the right to
bring legal action to enforce this Agreement and to recover monetary or other
damages resulting from a breach of the Agreement by me. This right includes but
is not limited to the Company’s right to obtain injunctive relief to restrain
any breach or threatened breach of the Agreement by me or otherwise to
specifically enforce any provision of this Agreement. In addition, I acknowledge
and understand that if I breach any provision of this Agreement, I will cease to
be eligible for any payments and benefits under this Agreement and the Company
may, in its sole discretion, discontinue remaining payments and benefits, if
any, and may require me to reimburse the value of payments and benefits
previously received.

8. Miscellaneous Provisions

a. No Admission of Liability I specifically understand and agree that by
entering into this Agreement, the Company and the other Released Parties do not
admit any liability whatsoever to me or to any other person arising out of any
claims heretofore or hereafter asserted by me and the Company, for itself and on
behalf of other Released Parties expressly denies any and all such liability.

b. Indemnification The Company hereby agrees and confirms that nothing in this
Agreement shall impair, diminish or interfere with any rights or protections I
have with respect to indemnification, which are and continue to be governed by
the Company’s Bylaws and applicable law.

c. Severability Should any of the provisions of this Agreement be rendered
invalid by a court or government agency of competent jurisdiction, or should I
fail to fulfill my obligations under it, the remainder of the Agreement shall,
to the fullest extent permitted by applicable law and at the Company’s option,
remain in full force and effect and/or I will be obligated to return, in full or
in part, as determined by the Company, any and all consideration I received in
exchange for signing the Agreement, except, if applicable, the Five Hundred
Dollars ($500.00) I received in exchange for my release and waiver of rights or
claims under the federal Age Discrimination in Employment Act.

d. 409A This Agreement is intended to comply with Section 409A of the Internal
Revenue Code, to the extent applicable. Notwithstanding any provision herein to
the contrary, the Agreement shall be interpreted and administered consistent
with this intent. If this Agreement provides for multiple payments, each
separate payment provided pursuant to the terms of this Agreement shall be
treated as a separate “payment” for purposes of Section 409A. In addition, if I
am a “specified employee” within the meaning of Section 409A, as determined by
the Company under its Section 409A administrative policies, any payment made in
connection with my termination of employment shall not be made earlier than six
(6) months after the date of such termination to the extent required by
Section 409A.

e. Choice of Law To the extent not governed by federal law or otherwise
prohibited by state law, I agree that the Agreement is governed by the laws of
North Carolina, without regard to its principles on conflict of law. To the
extent a federal court or agency does not have jurisdiction over any action
involving the validity, interpretation or enforcement of the Agreement, or any
of its terms,

 

-9-



--------------------------------------------------------------------------------

provisions or obligations, I agree that jurisdiction and venue shall exist
exclusively in a court or government agency located within the State of North
Carolina, unless specifically prohibited by applicable state law.

f. Attorneys’ Fees and Costs As further mutual consideration of the promises set
forth herein, the Company and I agree that we each are responsible for our own
attorneys’ fees and costs, and each agrees that they will not seek from the
other reimbursement for attorneys’ fees and/or costs incurred in relation to any
matters addressed in this Agreement.

g. Entire Agreement I understand that, unless specifically mentioned otherwise
in this Agreement, all prior agreements and understandings covering the same or
similar subject matter, written or oral, between me and the Company, except
agreements regarding confidential information, non-solicitation, non-competition
or similar agreements that are more protective of the Company’s interests than
the terms of this Agreement and that have not expired or been waived by the
Company in writing, are replaced and superseded by this Agreement, and are no
longer of any force and effect.

9. Time for Signing I have twenty one (21) calendar days from my receipt of the
Agreement to consider it and consult with an attorney of my choice before
signing and returning it. I agree that any changes to the Agreement that may be
negotiated between me or my attorney and the Company, whether material or
immaterial, will not restart the time I have to consider and sign the Agreement.
I understand that I may sign and return the Agreement at any time before the
expiration of the 21-day period. I further understand that I can revoke my
acceptance of the Agreement, in writing, for a period of seven calendar days
after I sign the Agreement.

The signed Agreement and, if applicable, written revocation should be returned
within the time periods described above to:

Andrea B. Smith

Global Head of Human Resources

Bank of America Corporation

NC1-007-57-26

100 North Tryon Street

Charlotte, NC 28255

10. Counterpart Originals. This Agreement may be executed in any manner of
copies, each of which shall be deemed to be a counterpart original.

[Remainder of page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

I hereby AFFIRM AND ACKNOWLEDGE that I have read the foregoing Agreement, that I
have had sufficient time and opportunity to review and discuss it with the
attorney of my choice, that I have had any questions about the Agreement
answered to my satisfaction, that I fully understand and appreciate the meaning
of each of its terms, and that I am voluntarily signing the Agreement on the
date indicated below, intending to be fully and legally bound by its terms.

ACKNOWLEDGED AND AGREED:

 

DATED:  

October 6, 2011

     

/s/ Joe L. Price

        Joe L. Price         THE COMPANY DATED:  

October 6, 2011

    By:  

/s/ Andrea B. Smith

        Andrea B. Smith         Global Head of Human Resources

 

-11-